Case: 18-11494      Document: 00515007412         Page: 1    Date Filed: 06/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 18-11494                                 FILED
                                  Summary Calendar                           June 24, 2019
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MAURICE COLEMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-59-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment on revocation of supervised release, Maurice
Coleman argues that the district court violated his Sixth Amendment rights
by finding, without a jury trial, that he violated his conditions by a
preponderance of the evidence.           The Government has filed an unopposed
motion for summary affirmance, requesting alternatively an extension of time
to file its brief. Summary affirmance is proper where, among other instances,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11494    Document: 00515007412     Page: 2   Date Filed: 06/24/2019


                                 No. 18-11494

“the position of one of the parties is clearly right as a matter of law so that
there can be no substantial question as to the outcome of the case.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
      In United States v. Hinson, 429 F.3d 114, 117-119 (5th Cir. 2005), we
held that revocation of supervised release is not part of a criminal prosecution
and therefore does not require a jury trial or proof beyond a reasonable doubt
under the Sixth Amendment. Coleman concedes that Hinson forecloses his
argument but seeks to preserve the issue for further possible review in light of
the Supreme Court’s grant of certiorari in United States v. Haymond, 139 S.
Ct. 398 (2018). We are bound by the decision of a prior panel in the absence of
en banc consideration or a superseding Supreme Court decision. United States
v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for extension of time is DENIED, and the
judgment of the district court is AFFIRMED.




                                       2